Title: Pennsylvania Assembly: Instructions to Benjamin Franklin, 31 March 1757
From: Pennsylvania Assembly
To: Franklin, Benjamin


On March 1, 1757, the Assembly named the same committee (plus William West) that had made the report on the Assembly grievances against the Proprietors “to bring in a Draught of the Instructions of the House to Benjamin Franklin, Esq; one of the Commissioners now about to embark for England.” Two days later they reported a draft and were ordered further “to collect all the Papers and Proofs necessary for the said Agent to take with him.” On the 9th the instructions were read and discussed in detail, and on the 10th “The House having gone through with their Alterations and Amendments on the Instructions to Benjamin Franklin, Esq; Ordered, That the same be transcribed for a third Reading.” The instructions were not printed in Votes nor is there any record of further action on them by the Assembly. Diligent search has turned up nothing more than the one-page fragment printed here, which survives among those of Franklin’s papers that his grandson Temple left with Dr. George Fox, of Champlost, near Philadelphia, when he went to England in 1791. That the Assembly acted on the instructions and that they constituted an important foundation for Franklin’s agency is evident from Isaac Norris’ remark that he could add little upon Franklin’s departure beyond the report and the instructions already received.
 
[March 31, 1757]
Instructions TO Benjamin Franklin Esqr. One of the Commissioners appointed by the Assembly of the Province of Pennsylvania to obtain Redress of those several Infractions of the Royal Grant and Proprietary Charter, and other Aggrievances, which the People of this Province very justly complain of.
In Assembly March 31st. 1757.
You are to proceed immediately to Great Britain in the first Packet Boat that sails from New York, or by the next convenient Opportunity after your Receipt of these Instructions.
If you shou’d be taken by the Enemy, you [are to] advise the House by the first opportunity with your [remainder lost].
